Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Binder (US 2019/0154439).
Regarding claim 1, Binder teaches a height measuring method of a robot, (see Binder at [0525] which discloses that the vehicle may be an aircraft adapted to fly in air, and the aircraft may be a fixed wing or a rotorcraft aircraft, such as an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).  Binder at [0955] further discloses that propellers (as well as screws, fans, nozzles, or rotors) may be used to move on or through a fluid or air, such as in watercrafts and aircrafts.  Examiner maps the UAV to the robot.)
comprising: adjusting the robot to be level with a surface; (see Binder at [0992] in conjunction with Fig. 30 which discloses that the integrated digital camera/angler meter 280 is located and oriented in parallel to the surface and at a distance d1 in parallel to a line, so that its optical axis is perpendicular to the plane or surface 41a; Examiner notes that this corresponds to adjusting the robot to be level with a surface.)
providing, by the robot, a plurality of laser beam spots on the surface; (see Binder at [0472] which discloses a distance-measuring instrument constructed of two laser beam projectors applying two laser beams to an object.  Also, see Binder at [0489-0490] which discloses laser beams and laser pointers for illuminating or pointing at points of an object.)
capturing, by a camera of the robot, an image of the surface; (see Binder at [0513] which discloses that any apparatus or device herein may further comprise a digital still or video camera for capturing images along of, or centered at, an optical axis, and the digital camera may comprise an optical lens for focusing received light, the lens being mechanically oriented to guide the captured images.)
and determining, by the robot, a vertical distance from the surface to the robot based on the captured image and the plurality of laser beam spots on the surface, wherein the vertical distance is determined based on a horizontal surface distance from a position of the robot on the surface to a first end point of the image and a specific angle, wherein the specific angle is an angle between the vertical distance and the surface distance between the robot and the first end point of the image, and wherein the surface distance is determined based on a reference distance (see Binder at [0473] which discloses that a laser beam emitted from one light source is split into two laser beams opened at a constant angle  by the optical machinery provided at the spectral point in front of the light source and the spaced apart distance (h) between two laser beams at the measuring point present at a place separated from the spectral point is measured.  Binder at [0473] further discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.  Examiner notes that corresponds to the recited specific angle.  Examiner maps distance D to the vertical distance and further maps the spaced apart distance (h) to the surface distance.)
Regarding claim 2, Binder teaches the method of claim 1, wherein when the plurality of laser spots are two laser beam spots, the reference distance is half of a distance between the two laser beam spots on the surface (see Binder at [0473] which discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.   Examiner maps the value h/2 to correspond to the recited reference distance which is half of a distance between the two laser beam spots on the surface.)
Regarding claim 3, Binder teaches the method of claim 2, wherein when the reference distance is different from the surface distance by a specific multiple, the surface distance is determined by multiplying the reference distance by the specific multiple (see Binder at [0473] which discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.  Examiner mapped the value h/2 to correspond to the recited reference distance which is half of a distance between the two laser beam spots on the surface.  Therefore, Examiner notes that the specific multiple is 2 to obtain h.)
Regarding claim 4, Binder teaches the method of claim 3, wherein when the surface distance is Wd, the specific multiple is K, and the reference distance is W1, the surface distance is determined based on the following equation. Wd = K*W1 (see Binder at [0473] which discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.  Examiner maps h to Wd which corresponds to surface distance.  Examiner notes that Wd, K, and W1 are merely variables.  Examiner previously showed that in Binder the specific multiple may correspond to the value 2, which may be mapped to K.  Examiner previously showed that in Binder’s h/2 value corresponds to the reference distance, which may be mapped to W1, and that Binder’s h value corresponds to the surface distance, which may be mapped to Wd.) 
Regarding claim 5, Binder teaches the method of claim 1, wherein the vertical distance is determined based on a trigonometric function between the surface distance and the angle (see Binder at [0473] which discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.  Examiner previously mapped the distance D to the vertical distance.  Examiner notes that Binder at [0473] discloses a tangent function.  Examiner further notes that a tangent of an angle corresponds to the recited trigonometric function between the surface distance, h, and the angle, 
Regarding claim 6, Binder teaches the method of claim 1, wherein when the vertical distance is hd, the surface distance is Wd, and the angle is , the vertical distance hd is determined based on the following equation. Wd=hd*tan (see Binder at [0473] which discloses that the distance D between the spectral point and the measuring point is calculated from the spaced apart distance (h) and the angle  on the basis of D=h/{2 tan(/2)}.  Examiner notes that  as specified in Binder corresponds to the recited  because the recited  is divided in half by a perpendicular line to the surface.  Examiner maps distance (h) to Wd and 2D to hd.)
Claims 8-13 recite a robot that is configured to perform the steps recited in the methods of claims 1-6.  The cited portions of Binder used in the rejections of claims 1-6 teach the limitations recited in the robot of claims 8-13.  Therefore, claims 8-13 are rejected under the same rationale as stated for claims 1-6 above.
Claims 15-19 are directed toward a measuring method that performs the steps recited in the methods of claims 1-6.  The cited portions of Binder used in the rejections of claims 1-6 teach the limitations recited in the measuring method of claims 15-19.  Therefore, claims 15-19 are rejected under the same rationale as stated for claims 1-6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2019/0154439) in view of Tan et al. (US 2018/0314268).
Regarding claim 7, Binder does not expressly disclose the method of claim 1, further comprising: comparing the vertical distance with a target height of the robot; and adjusting the vertical distance to the target height when the vertical distance is not the same as the target height, which in a related art, Tan teaches (see Tan at [0026] which discloses that processing unit 16 receives a plurality of different measurements from different distance sensors and the different distance measurements are utilized to estimate relative heights for different terrain features simultaneously.  Tan at [0026] further discloses that the processing unit 16 further comprises a height estimation module 17 and a height control module 20, and that the height estimation module 17 estimates the UAV's relative height above a terrain feature (e.g., ahead of the UAV based on measurements from the distance sensor 12 and the motion sensor 14) and provides this height estimate to the height control module.  Tan at [0026] further discloses that based on this relative height estimate, the height control module determines flight control commands (e.g., commands to the motors/engines), which in turn increase or decrease the corresponding lift to maintain the UAV at a desired relative height.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder to provide for comparing the vertical distance with a target height of the robot; and adjusting the vertical distance to the target height when the vertical distance is not the same as the target height, as taught by Tan.  
One would have been motivated to make such a modification to react in advance to height changes of the upcoming terrain, as suggested by Tan at [0026].

Claims 14 and 20 are directed toward a robot and a measuring method that performs the steps recited in methods claim 7.  The cited portions of Tan used in the rejections of claim 7 teach the limitations recited in the robot and the measuring method of claims 14 and 20.  Therefore, claims 14 and 20 are rejected under the same rationale used in the rejection of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661